DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 1/7/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claims 11, 12, 14 and 15 have been amended.   Claims 1-10, 13, 16, 17 are canceled.  Claim 19 is newly added.

Response to Arguments
The Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 11 under 35 USC 103, the Applicant argued that the obviousness of claim 11 has not been made at least because Thomson does not teach that the lifetime of one of the brushes of the electrical motor is shorter than the lifetime of another brush of the electrical motor.  
Applicant respectfully addresses the assertion made by the Office that - in reliance on the statement of the Thompson reference reciting that brush B" (with the notch / switch S) is wearing faster (col 6:38-45) - a person of skill in the art will conclude that such brush B" has a shorter lifetime than another brush B (without a notch).  Such conclusion is, of course, illogical at a minimum. Thompson states nothing about the length of the brush B" as compared to the length of the brush B (FIG. 13), for example. Therefore, there are no technical data supporting the leap of faith from the speed at which brush B" wears out to whether or not brush B" has a shorter lifetime than brush B. Moreover, based on express recitations made by Thompson 
of the notch (switch S) in brush B" is the indication that brushes of the electric motor are to be replaced.  In other words, brush B" - which is chosen by Thompson as a brush wearing faster than other brushes of the electrical motor of Thomson - indicates the moment when all brushes of the motor have to be replaced, not just brush B". As a result, the activation of the notch / switch S of brush B" puts the end to useful lifetime of all brushes of the motor, not just brush B. Notably, anything to the contrary would be technically self-defeating: what use is the replacement of brush B" only while leaving brush B unattended if, after such replacement, there is absolutely no way to know when brush B requires the replacement?  Therefore, there is no express evidence in Thompson that brush B has a longer lifetime than brush B" -  At most, one can state only than brush B" is wearing faster than brush B.  According to Thomson, however, a person of skill simply has to conclude than lifetimes of both brushes B ad B" are the same: both of these lifetimes are ended at the moment when the notch / switch S of brush B" is activated because such activation is indicative of the requirement to have these brushes 
replaced. Otherwise, there very idea of employing an indicator of wear of brushes in the device is defeated.
This argument is not persuasive because, as the Applicant admits, Thompson teaches one brush B’’ is faster wearing than other brushes (col.6:38-45), so one of ordinary skill in the art will understand that the brush B” with a notch 300 wears faster and therefore has a shorter lifetime.  The brush B” that wears faster needs replacement earlier in operating time than the brush B with no notch.  


The Applicant further argued that If the Office disagrees with the above argument and intends to argue in the next Office Action that Thompson's brush B has the lifetime that is inherently longer than the lifetime of brush B" - that is, if the Office intends to make the argument of teaching by inherency, the Applicant respectfully requests that the Office identify some basis in fact or articulate some reasoning at least tending to show that allegedly inherent subject matter that the lifetime of brush B is longer than the lifetime of brush B" (or, that the lifetime of brush B" is shorter than the lifetime of brush B) necessarily (i.e., inevitably) flows from cited art as required by law citing MPEP § 2112(I).
This argument is not persuasive because the rejection of claim 11 is not based on a theory of inherency.  Thompson explicitly teaches one brush B’’ is faster wearing than other brushes (col.6:38-45), so one of ordinary skill in the art will understand that the brush B” with a notch 300 wears faster and therefore has a shorter lifetime.  The brush B” that wears faster needs replacement earlier in operating time than the brush B with no notch.  
Applicant further argued that even assuming arguendo that the proposition that brush B" has a shorter lifetime than brush B of the Thompson device - that is, that only brush B" has to be replaced when the Thompson device generates a signal caused by the activation of the notch of brush B" - is accepted (which, as discussed in Section 2A is contrary to the express teachings of Thompson), the so-carried out modification of Thomson would result in a bizarre situation where, in absence of a dedicated notch / switch in brush B, there is no mechanism in the Thompson device whatsoever to determine when brush B requires the replacement. In other words, the very purpose of the brush-wear indicator of Thompson is rendered inoperable for 
This argument is not persuasive because Sato is modified according to Thompson showing the notch 300 in the brush B”.  The rejection of claim 11 does not propose a modification of Thompson.
The Applicant further argued that the principle of operation of the Thompson reference is contrary to the proposition that the lifetime of brush B" is shorter than the lifetime of brush B.  In order to demonstrate that the invention as claimed in claim 11 is made obvious by the combination of the cited references.  The Office has to show that, based on the combination of the teachings of the cited references, the skilled person will know that "but for" 
the presence of the identified structural feature, the wear-indication brush of the 
brush block identified as a result of combination of the teachings of cited art would 
not have a shorter lifetime. With respect, it is exactly in reference to this causal feature of claim 11 that the Applicant it at a loss: the Applicant simply does not see how the arguments and support advanced by the Office to reject claim 11 can possibly prove that "but for" notch 300 of brush B" (marked as such by the Office, see FIG. 13 of Thompson below) the lifetime of the brush B" would not be shorter than the lifetime of brush B.  The Applicant does argue that the lifetime of brush B" of Thompson is not shorter or longer than the lifetime of brush B: the Applicant argues that the lifetimes of each of the brushes of the Thompson device are the same at least because Thompson states nothing to the contrary and the very principle of operation of the Thompson device is turning of replacement of all brushes of the device once the switch associated with one brush - brush B" - is activated. The Applicant does not argue that the brush B" has a feature - notch 300: Thompson spells it out.  The Applicant does not argue that the notch 300 is a feature of the structure of the brush B".  The Applicant does respectfully argue that there is absolutely no indication in Thompson that if the notch were not present in the 
two brushes are different (as was already alluded to above). As long as the activation of the notch is assumed and/or considered - according to the position of the Office - to put an end to lifetime of brush B, the same activation puts an ends to lifetime of each brush of the Thompson device.   Therefore - and in absence of the required express teaching in the combination of (Sato + Thompson) and by reiterating that "when the brush is sufficiently worn out it requires replacement... so the brush wearing faster [B"] has a shorter lifetime (page 13), the Office is making a technical - and therefore, legal - error that is contrary to the very principle of operation of the Thompson device.
This argument is not persuasive because 35 U.S.C. 103 only asks “if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art”.  Sato teaches a single track-brush pair 3a,2a sensed for detecting deterioration of same are separate from other track-brushes 3,2 used for transmitting a signal (para[0022], para[0041]:8-12).  Sato also teaches that the track-brush pair 3a,2a wears out with increasing rotations (para[0026]:1-5).  Thompson teaches when a brush is sufficiently worn it requires replacement (col.1:13-15) which is the definition of “end of lifetime“.  Thompson shows (FIG. 13 below) the brush B’’ having structural feature, a notch 300, and the brush B” is opposite the brush B not having a notch.  Thompson also teaches brush B’’ is faster wearing (col.6:38-45), so a person having ordinary skill in the art will understand that a brush with a notch 300 wears faster having a shorter lifetime, i.e. need replacement earlier in operating time than the brush B with no notch.   Thompson teaches only brush B’’ is connected to a single switch S of a warning circuit indicating brush wear col.6:36-52.  A person having ordinary skill in the art would have been motivated to modify Sato according to Thompson to arrive at the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Purdy et al. (US 4,316,186, hereinafter Purdy).
As to claim 11, Purdy shows (FIG. 1, 5) A slipring brush block comprising a brush carrier holding a plurality of sliding brushes 10, 
wherein at least one sliding brush 10 is a wear-indication brush having a first lifetime that is shorter than a second lifetime of any of remaining brushes 10 from said plurality, 
wherein said wear-indication brush has a structural feature 20 that causes the first lifetime to be shorter than the second lifetime (fewer than all of the brushes 10 have a detecting wire 20 and are monitored for wear col.7:41-44; warning circuit 66 detects positive voltage in detecting wire 20 indicating end of life of brush 10 col.7:10-25; brushes 10 without detecting wire 20 have more brush 
As to claim 15/11, Purdy shows (FIG. 1, 5) A slipring assembly comprising: 
a slipring module, a slipring brush block according to claim 11, and a wear-indication circuit 66, 
the slipring module further comprising a plurality of sliding tracks (implied in a slipring system), 
wherein the sliding brushes 10 from said plurality are configured to slide on sliding tracks from the plurality of sliding tracks, 
wherein at least one combination of a sliding track with a respectively-corresponding wear-indication sliding brush 10 is a wear-indication track-brush pair that is electrically connected to the wear-indication circuit 66 (slipring with brushes col.1:26-33 implies track-brush pairs, brushes 10 connected to warning circuit 66 col.6:63-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Thompson (US 3,609,429).
As to claim 11, Sato shows (FIG. 1A and 2A) A slipring brush block comprising a brush carrier 4 holding a plurality of sliding brushes 3, 
wherein at least one sliding brush 3a is a wear-indication brush 3a (para[0018],[0020]).  
Sato does not show: 
the at least one sliding brush 3a having a first lifetime that is shorter than a second lifetime of any of remaining brushes from said plurality, and
wherein said wear-indication brush has a structural feature that causes the first lifetime to be shorter than the second lifetime. 
As to both bullets, Thompson shows (FIG. 13): 

    PNG
    media_image1.png
    780
    999
    media_image1.png
    Greyscale

at least one sliding brush B’’ having a first lifetime that is shorter than a second lifetime of any of remaining brushes B from said plurality, and
wherein said wear-indication brush has a structural feature 300 that causes the first lifetime to be shorter than the second lifetime 
(FIG. 13 shows the brush B’’ has a notch 300 of material removed that is not shown in brush B, brush B’’ is faster wearing so it has a shorter lifetime col.6:38-45; faster wearing brush B’’ connected to wear indication circuit L col.6:34-52; when a brush is sufficiently worn it requires replacement ending its lifetime col.1:13-15 so a brush wearing faster has a shorter lifetime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato to have:
the at least one sliding brush 3a having a first lifetime that is shorter than a second lifetime of any of remaining brushes from said plurality, and
wherein said wear-indication brush has a structural feature 300 that causes the first lifetime to be shorter than the second lifetime
as taught by Thompson, for the advantageous benefit of the simplicity of the wear detection circuit as taught by Thompson (only brush B’’ is connected to a single switch S col.6:36-45 and simplicity of warning circuit col.7:33-37).
As to claim 12/11, Sato in view of Thompson was discussed above with respect to claim 11 except for said structural feature is a degree of mechanical wear that is higher than a degree of wear of said any remaining sliding brushes from said plurality. 
Thompson shows (FIG. 13 above) a wear indication brush B’’ has a degree of mechanical wear that is higher than a degree of wear of said any remaining sliding brushes B (FIG. 13 shows the brush B’’ has a notch 300 of material removed that is not shown in brush B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Thompson to have said structural feature is a degree of mechanical wear that is higher than a degree of wear of said any remaining sliding brushes 3 from said plurality as taught by Thompson, for the advantageous benefit of the simplicity of the wear detection circuit as taught by Thompson (only brush B’’ is connected to a single switch S col.6:36-45 and simplicity of warning circuit col.7:33-37).
As to claim 15/11, Sato in view of Thompson was discussed above with respect to claim 11 and Sato further shows (FIG. 1A and 2A above as modified) A slipring assembly comprising: 
a slipring module 1, a slipring brush block 4 and a wear indication circuit 6, 
the slipring module further comprising a plurality of sliding tracks 2, 
wherein the sliding brushes 3 from said plurality are configured to slide on sliding tracks 2 from the plurality of sliding tracks 2, 

As to claim 19/15/11, Sato in view of Thompson was discussed above with respect to claim 15 and Sato further shows (FIG. 1A and 2A above as modified) the sliding track 2a of said wear-indication track-brush pair 3a,2a is configured to operate only as a wear-indicator track 2a and not to transmit any other signal in operation of the slipring assembly (track-brush pair 3a,2a for detecting deterioration are separate from track-brushes 3,2 for transmitting a signal para[0022], para[0041]:8-12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Thompson (US 3,609,429) and Winkler et al. (US 2014/0038434, hereinafter Winkler).
As to claim 14/11, Sato in view of Thompson was discussed above with respect to claim 11 except for the structural feature comprises one or more of (i) a thinner galvanic coating and (ii) a first coating made from a first material that is different from a second material, from which a second coating of said any remaining brushes is made.
Winkler describes different coating materials for a brush (gold, silver, platinum, palladium para[0008]:27-29) and describes that the “wear rate of the coating of the brush should also be lower than the corresponding wear rate of the track hence ensuring that the coating thickness is not life-time limiting” (para[0008] and specifically para[0008]:20-23; Winkler therefore also impliedly teaches brushes with the wear rate of the coating being the same or higher than the corresponding wear rate of the track that are life-time limited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Thompson to have the structural feature comprises (ii) a first coating made from a first material that is different from a second .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0055153) in view of Thompson (US 3,609,429) and Schieke et al. (US 2013/0218514, hereinafter Schieke).
As to claim 18/15, Sato in view of Thompson was discussed above with respect to claim 15 except for which, in operation, satisfies at least one of the following conditions: (i) a contact between the sliding brush and the sliding track of the wear-indication track-brush pair is characterized by a contact pressure that is higher than that of a contact between any other sliding brush and a corresponding sliding track; and (ii) the sliding track of the wear-indication track-brush pair contains less lubricant than an amount of lubricant present on any other sliding track.
Schieke shows (FIG. 10) brush wear increases with increasing pressure on the brush (para[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slipring module 1 of Sato in view of Thompson to have (i) a contact between the sliding brush 3a and the sliding track 2a of the wear-indication track-brush pair is characterized by a contact pressure that is higher than that of a contact between any other sliding brush 3 and a corresponding sliding track 2 as taught by Schieke, for the advantageous benefit of increasing the wear of the sliding brush 3a as taught by Schieke (para[0039]) and to employ a simpler wear detection circuit for the sliding brush 3a as taught by Thompson (only brush B’’ is connected to a single switch S col.6:36-45 and simplicity of warning circuit col.7:33-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure: 
Gesemann (DE 3434627 A) describes the service life of a track depends on the layer thickness of the noble metal; and
Xaver (FR 2691848 A1) shows (FIG. 3 and 4) a friction contact track 13 of the module 11 has a shorter lifetime than that of the friction contact tracks 13 of the module 11a (page 3:5-14, page 2:11-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT E MATES/              Examiner, Art Unit 2832  

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832